ORDER JANN, J. The Department of Professional Regulation (DPR) filed this claim against itself seeking to move $27.50 from an appropriation to an advance funds account. Although no explanation was provided, an advance funds account appears to be similar to a petty cash fund. Apparently the agency did not draw down the appropriated funds before the funds had lapsed. Although the concept of an agency suing itself may appear incongruous, the Court indulges such actions for the agency’s bookkeeping and audit concerns. DPR filed the claim in December of 1997. After waiting for DPR to respond to its claim for ten months and receiving nothing but the general denial deemed filed by our Rule 790.100 (74 Ill. Admin. Code 790.100), the Court assigned the claim to one of its commissioners for the purpose of conducting a trial and to allow DPR to present evidence against itself and allow DPR an opportunity to refute such evidence. The claim was first set for a hearing to take place January 21, 1999. The Commissioner reported that DPR failed to appear to prosecute the case but was present by the Office of the Attorney General to defend itself. The same occurred again on April 22, 1999, and on May 20, 1999. We note that the person who filed the claim on behalf of DPR gave an address which was only one floor beneath where the hearings were scheduled to take place. Because no one from DPR is concerned enough to walk up a flight of stairs to present this $27.50 claim and because DPR has not been sufficiently concerned during the nearly two years this claim has been pending to file anything in writing to indicate DPR either agrees or disagrees with itself, pursuant to our Rule 790.260 (74 Ill. Admin. Code 790.260), it is hereby ordered that this claim be, and hereby is, dismissed.